DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
Claims 1, 2, 4, 6, 7, 11-14, and 16-19 remain pending in this application.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 2, 4, 6, 7, 11-14 and 16-19 are objected to because of the following informalities:  
Claim 1:
 line 8, “plurality of controller” should be --plurality of controllers--,
line 23 “snapshot” should be -- the snapshot --,
line 24 “snapshot” should be -- the snapshot --,
line 27 “snapshot” should be -- the snapshot --.

Claim 6, line 3, both instances of “snapshot” should be --the snapshot-- and line 6 both instances of “snapshot” should be --the snapshot--.

Claim 7:
 	line 4, “the vehicle” lacks proper antecedent basis and “plurality of controller” should be --plurality of controllers--.
line 8 “the mobile device” lacks proper antecedent basis, 
line 14 “the digital entity” lacks proper antecedent basis, 
line 15 “one or more snapshot” should be -- the snapshot--, 
line 20 “snapshot” should be -- the snapshot --,
line 21 “snapshot” should be -- the snapshot --,
line 25 “snapshot” should be -- the snapshot --.

Claim 11, line 4 “snapshot” should be -- the snapshot --, line 5 “snapshot” should be -- the snapshot --.

Claim 13 line 3, “plurality of controller” should be -- plurality of controllers --.

Claim 14, line 2 “snapshot” should be -- the snapshot --, line 5 “snapshot” should be -- the snapshot --.

Claim 16, line 4 “snapshot” should be -- the snapshot --, line 5 “snapshot” should be -- the snapshot --.

. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 13, 14, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “responsive to detecting a local mobile device on-board the vehicle and wirelessly connected to the vehicle via a direct wireless link to the wireless transceiver.” Similarly, claim 13 recites “responsive to detecting a digital entity on-board connected to the vehicle via a direct wireless connection.” However, these limitations raise new matter issues.
on-board” the vehicle, as a part of the vehicle.
Claims 2, 4, 6, 14, and 16-19 mirror the deficiencies of the claims upon which they depend and are also rejected.

Allowable Subject Matter
7.	Claims 7, 11 and 12 would be allowable once issues mentioned above are properly corrected.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192